 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,           Case No. 19-cr-3618-AJB
12
                 Plaintiff,
13                                       ORDER AND JUDGMENT GRANTING
           v.                            MOTION AND DISMISSING
14
                                         INFORMATION
15   RAYMUNDO VARGAS-JARA,
16               Defendant.              (Doc. No. 16)
17
18
19
          Upon motion of the parties, and good cause appearing, the Court GRANTS the
20
     motion, and DISMISSES the Indictment [Dkt. No. 1] without prejudice.
21
          IT IS SO ORDERED.
22
23 Dated: December 11, 2019
24
25
26
27
28


30
